Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000347
                                                         21-JAN-2016
                                                         08:32 AM




                          SCPW-15-0000347

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


         TRUSTEES OF THE ESTATE OF BERNICE PAUAHI BISHOP
               dba KAMEHAMEHA SCHOOLS, Petitioners,

                                 vs.

            ROM A. TRADER, JUDGE OF THE CIRCUIT COURT
             OF THE FIRST CIRCUIT, Respondent Judge,

                                 and

        STATE OF HAWAI‘I and GABRIEL ALISNA, Respondents.


                        ORIGINAL PROCEEDING
                        (CR. NO. 13-1-1861)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioners’ petition for a writ
of mandamus, the documents attached thereto and submitted in
support thereof, and the record, it appears that, under the
specific facts and circumstances of this matter, the respondent
Judge’s application of the three-part test set forth in State v.

Peseti, 101 Hawai‘i 172, 182, 65 P.3d 119, 129 (2003) and

decision set forth in the March 24, 2015 “Amended Decision and
Order Regarding In-Camera Inspection of Documents Produced by
Third-Party Kamehameha Schools Relating to Hearing Held May 27,
2014” does not amount to a flagrant and manifest abuse of

discretion.    See Kema v. Gaddis, 91 Hawai‘i 200, 204-05, 982 P.2d
334, 338-39 (1999) (“Where a court has discretion to act,
mandamus will not lie to interfere with or control the exercise
of that discretion, even when the judge has acted erroneously,
unless the judge has exceeded his or her jurisdiction, has
committed a flagrant and manifest abuse of discretion, or has
refused to act on a subject properly before the court under
circumstances in which he or she has a legal duty to act).
Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
mandamus is denied.

          DATED: Honolulu, Hawai‘i, January 21, 2016.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson




                                  2